Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-03501-RBJ

Liberty Global, Inc.
         Plaintiff,

v.


United States of America

         Defendant.


                                   SCHEDULING ORDER

                                    1. DATE OF
                                   CONFERENCE
                           AND APPEARANCES OF COUNSEL


The Court has not set a scheduling conference in this case. The parties do not believe

that any scheduling conference is necessary at this time. The Court has reviewed the

proposed order and issues this Scheduling Order with its modifications and comments

noted in Track Changes for easier reference.




On Behalf of Liberty Global, Inc. (“Plaintiff”):

•    Raj Madan – Skadden, Arps, Slate, Meagher & Flom LLP; 1440 New York Ave. NW,

     Washington, DC 20005; (202) 371-7020

•    Gregory S. Tamkin – Dorsey & Whitney LLP, 1400 Wewatta Street, Suite 400,



                                           1
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 2 of 19




    Denver, CO 80202; (303) 629-3400

•   Jessie K. Liu – Skadden, Arps, Slate, Meagher & Flom LLP; 1440 New York Ave.

    NW, Washington, DC 20005; (202) 371-7340

•   Christopher Bowers – Skadden, Arps, Slate, Meagher & Flom LLP; 1440 New York

    Ave. NW, Washington, DC 20005; (202) 371-7060

On Behalf of the United States of America (“Defendant”):

•   Thomas J. Sawyer – U.S. Department of Justice, Tax Division, P.O. Box 683, Ben

    Franklin Station, Washington, DC 20044; (202) 514-8129

•   Jennifer Y. Golden – U.S. Department of Justice, Tax Division, P.O. Box 683, Ben

    Franklin Station, Washington, DC 20044; (202) 307-6547


                                    2. STATEMENT OF
                                      JURISDICTION

       This is an action for the recovery of federal income taxes. This Court has

jurisdiction to hear the case under 26 U.S.C. § 7422 and 28 U.S.C. § 1346(a)(1).


                      3. STATEMENT OF CLAIMS AND DEFENSES

       a.     Plaintiff: Plaintiff is seeking a refund of federal income taxes paid with

respect to its 2018 tax year. Plaintiff’s request for a tax refund stems from the

disallowance of a deduction under 26 U.S.C. § 245A. That section, enacted as part of

2017’s federal tax reform (i.e., the Tax Cut and Jobs Act or “TCJA”), allows a

deduction for dividends received by U.S. taxpayers from certain foreign corporations.

Plaintiff was deemed to receive a dividend from a qualifying foreign corporation

because of a transaction on December 28, 2018 (the “TGH Transaction”). Therefore,
                                             2
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 3 of 19




Plaintiff claims it is entitled to a deduction under 26 U.S.C. § 245A. Defendant,

however, has denied that deduction on the basis of temporary regulations issued by

the U.S. Department of Treasury in June 2019 (the “Section 245A Temporary

Regulations”). Although issued nearly 6 months after the TGH Transaction, the

regulations purport to apply retroactively to Plaintiff and the TGH Transaction to

disallow a deduction under 26 U.S.C. § 245A. The Section 245A Temporary

Regulations are invalid for several reasons and therefore cannot be applied to deny

Plaintiff’s claimed deduction.

        Plaintiff also is seeking a refund of civil tax penalties and interest erroneously assessed

and collected by Defendant. Plaintiff is not liable for these penalties and interest if it prevails

on its claim that the regulations were invalid. The penalties and interest assessed and

collected by Defendant were imposed because Plaintiff failed to make full payment by April 15,

2019, of the taxes it purportedly owed pursuant to the Section 245A Temporary Regulations—

temporary regulations that were not published until June 2019. Plaintiff could not have made

payments in April 2019 for taxes purportedly owed under temporary regulations published two

months later, and Defendant cannot impose penalties and interest on the basis of Plaintiff’s

failure to anticipate Defendant’s new, retroactive regulations.

        b.      Defendant: Liberty Global plc is a United Kingdom company, and it is the

parent company of Liberty Global, Inc. (“LGI”), which is the plaintiff/taxpayer in this

case. LGI and its affiliates file a consolidated return for U.S. tax purposes. The Liberty

Global group of companies engaged in a complex series of transactions surrounding a

Belgian publicly traded company, Telenet Group Holding, of which they are the majority

                                                   3
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 4 of 19




shareholder. As a result of the transactions, LGI claims that it is entitled to a $2 billion

dividends received deduction pursuant to the international tax provisions of Internal

Revenue Code, as it was amended in 2017 under the Tax Cuts and Jobs Act (TCJA).

The deduction itself originates with 26 U.S.C. § 245A, a new provision under the TCJA,

but multiple provisions of the Internal Revenue Code determine whether a given

taxpayer is entitled to the deduction.

       LGI describes the IRS as having denied its dividends received deduction, but LGI

brought this suit before the IRS had completed its examination of the transactions, and

thus the IRS never formally denied any deductions. Treasury did, however, promulgate

regulations under § 245A that LGI acknowledges, if valid, would require the Court to

reject LGI’s claimed deduction. LGI brought this suit for the primary purpose of

challenging the validity of those regulations. (See Doc. 1 at ¶ 11.) The regulations

complied with 26 U.S.C. § 7805, which sets forth the general requirements for issuing

Treasury regulations. The regulations are also valid against the various challenges

asserted by LGI, including under the Administrative Procedure Act, the Due Process

Clause of the Fifth Amendment, and the judicial authority cited in the Complaint.

       But there is more to this case than the validity of Treasury regulations. The

United States described in its answer (see Doc. 18 at ¶¶ 3, 23) that the IRS never

completed its examination of LGI’s 2018 tax year and thus made no final determination

what LGI’s 2018 federal income tax liability should be. In continuing the examination of

LGI, the United States will consider whether the tax benefits claimed from the 2018

Telenet transactions should be disallowed on other grounds. And even if LGI were to

                                              4
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 5 of 19




prevail on the question of regulation validity, the United States also needs to complete

the examination to determine what the correct amount of such a deduction would be,

and if there are any offsets from other aspects of LGI’s return that would impact its

claimed refund. Moreover, LGI also challenges the imposition of interest and additions

to tax that are automatically imposed for late payments. LGI contends that these

assessments are inappropriate not only if it prevails on the validity of the regulation (see

Complaint, Doc. 1, at ¶¶ 51, 53), but because it had reasonable cause (id. ¶ 52) and

because to impose such amounts would violate the Due Process Clause of the Fifth

Amendment (id. at ¶ 54). Those issues too present both legal and factual questions.

       c.      Other Parties: N/A

                                       4. UNDISPUTED
                                           FACTS

 The following facts are undisputed:

       1. Plaintiff is a corporation organized under the laws of the State of Delaware

            with a principal place of business at 1550 Wewatta Street, Suite 1000,

            Denver, Colorado 80202.

       2. Plaintiff is wholly owned by Liberty Global plc (“Liberty Global”), a U.K. public

            limited company.

       3. Plaintiff is the common parent of an affiliated group of corporations, as

            defined by 26 U.S.C. § 1504(a)(1). Plaintiff’s consolidated group uses a

            calendar year as its taxable year for U.S. federal income tax purposes.




                                             5
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 6 of 19




      4. On December 28, 2018, an affiliate of Plaintiff transferred its interest in a

         publicly-traded Belgian telecommunications company, Telenet Group Holding

         NV (“TGH”), to Plaintiff’s parent, Liberty Global.

      5. In June 2019, the United States Department of the Treasury issued temporary

         regulations that purported to apply retroactively to disallow deductions under

         26 U.S.C. § 245A for certain transactions occurring after December 31, 2017

         (the “Temporary Regulations”).

      6. The Temporary Regulations were issued without prior notice and comment.

      7. LGI timely filed its original 2018 U.S. corporate income tax return on October

         11, 2019 (the “2018 Original Return”).

      8. LGI has made full payment of all U.S. federal income tax liabilities that the

         government has assessed for LGI’s 2018 Tax Year.

      9. On or around November 25, 2019, the IRS assessed additions to tax under

         26 U.S.C. § 6651 and interest under 26 U.S.C. § 6601 related to LGI’s 2018

         Tax Year (the “November 2019 Assessment”).

      10. LGI paid its purported liability under the November 2019 Assessment on

         December 23, 2019.

      11. On December 23, 2019, Plaintiff filed an amended 2018 tax return seeking a

         refund of taxes paid (the “Refund Claim”).

      12. Plaintiff waited more than six months after the filing of the Refund Claim to file

         this lawsuit, as required by 26 U.S.C. § 6532(a)(1).



                                             6
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 7 of 19




        13. Plaintiff has complied with the statutory prerequisites for invoking this Court’s

            subject matter jurisdiction to hear a refund suit.

                                         5. COMPUTATION OF
                                              DAMAGES

Plaintiff contends that it is entitled to the following:

    •   A refund of U.S. federal income taxes for its 2018 tax year in the amount of

        $104,487,874. Plaintiff’s computation of that refund is based on its amended 2018 tax

        return filed with the Internal Revenue Service (“IRS”) on December 23, 2019.

    •   A refund of $2,175,147 in penalties and $2,627,128 in interest related to its 2018 tax

        year. Plaintiff’s computations of those refunds is based on the amounts assessed by

        the IRS in assessments issued in November 2019 and September 2020.



Defendant, the United States, contends that Plaintiff is not entitled to the refund sought.

Plaintiff’s computations do not consist of damages, but rather, federal income tax liabilities that

Plaintiff believes it overpaid. Under 26 U.S.C. § 7422(e), the United States has the right to file a

permissive counterclaim if it determines Plaintiff has a deficiency in income tax beyond what it

has already paid, and Plaintiff does not petition the Tax Court for redetermination of such

deficiency. (See Answer, Doc. 18, at ¶ 3.) The United States needs additional discovery, as

explained in the Answer (id. at ¶¶ 3, 23), before it can determine whether to raise such a

counterclaim and what amount the counterclaim would be.

                         6. REPORT OF PRECONFERENCE DISCOVERY
                            AND MEETING UNDER FED. R. CIV. P. 26(f)

         a. Date of Rule 26(f) meeting.

                                                     7
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 8 of 19




       The parties met for their Rule 26(f) conference on March 9, 2021. Since that

initial meeting, the parties have had several additional discussions regarding the

schedule in this case and this proposed scheduling order.

        b. Names of each participant and party he/she represented.
On Behalf of Plaintiff, Liberty Global, Inc.:

   •   Raj Madan

   •   Jessie K. Liu

   •   Nathan Wacker

       On Behalf of Defendant, United States of America:

   •   Thomas J. Sawyer

   •   Jennifer Y. Golden

        c. Statement as to when Rule 26(a)(1) disclosures were made or will be made.

       The parties agree to make any required Rule 26(a)(1) disclosures on or before

April 16, 2021. Plaintiff anticipates that the documents that it produces with its Rule

26(a)(1) disclosures will be limited, as the bulk of all relevant documents were already

provided during the IRS’s audit of Plaintiff’s tax return and refund claim. Defendant’s

counsel has agreed that any documents previously provided to the IRS do not need to

be produced again in this litigation.

       Defendant will also provide a copy of the administrative record related to the

Section 245A Temporary Regulations, 26 C.F.R. § 1.245A-5T, on or before April 16,

2021. Defendant disagrees that Plaintiff has already produced the bulk of all relevant

documents to the IRS, as explained in the Answer (Doc. 18 at ¶¶ 3, 23).

                                                8
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 9 of 19




       The parties have agreed to the procedures specified below in Part 8(e) regarding

the citation and use of the administrative record in support of any dispositive motion or

opposition thereto.

        d. Proposed changes, if any, in timing or requirement of disclosures under Fed.
           R. Civ. P. 26(a)(1).

       See above.

        e. Statement concerning any agreements to conduct informal discovery:

       The parties will conduct informal discovery as relevant and as useful to minimize costs.

        f. Statement concerning any other agreements or procedures to reduce
           discovery and other litigation costs, including the use of a unified exhibit
           numbering system.

       The parties will collaborate to reduce discovery and litigation costs as

appropriate in this case. The parties agree to conduct discovery through remote

means while the COVID-19 pandemic persists. In addition, the parties agree to use a

unified exhibit numbering system in this case. Further, the parties consent to electronic

service of all discovery requests and responses, disclosures, motions, pleadings, and

other documents relevant to this case. See Fed. R. Civ. P. 5(b)(2)(E).

        g.     Statement as to whether the parties anticipate that their claims or
               defenses will involve extensive electronically stored information, or that
               a substantial amount of disclosure or discovery will involve information
               or records maintained in electronic form.

       The parties anticipate that much of the discovery in this case will involve

electronically stored information (ESI). Defendant has provided Plaintiff with a proposed

protocol for preserving and producing ESI. Plaintiff is reviewing Defendant’s proposed

protocol, and the parties anticipate they will be able to reach agreement on such a

                                               9
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 10 of 19




 protocol.

        All counsel have informed their respective parties and known records custodians

 of their obligations to preserve potentially discoverable material, including ESI. The

 parties agree that no collection of ESI is needed at present. It is sufficient that counsel

 have issued litigation hold notices to the parties and known records custodians. Should

 ESI collection become necessary in the future, the parties agree to confer about the

 scope and timing of collection, including any search terms to be used to identify relevant

 ESI. The parties will strive to make any ESI collection reasonable and proportional to

 the needs of the case. See Fed. R. Civ. P. 26(b)(1), (b)(2)(B).

         h.      Statement summarizing the parties’ discussions regarding the
                 possibilities for promptly settling or resolving the case.

        The parties discussed the possibility of resolving this case. Because Plaintiff is

 challenging the validity of temporary regulations issued by the U.S. Department of the

 Treasury, a settlement is highly unlikely at this time.

                                                7.
                                             CONSENT

        As previously indicated, at least one party has not consented to the exercise of

 jurisdiction of a magistrate judge.

                                          8. DISCOVERY
                                           LIMITATIONS

         The parties have had extensive discussions regarding the scope of discovery and

  limitations in this case, which were points of disagreement between the parties leading to the

  submission of this document. LGI believes that it has already provided relevant documents to

  the IRS during the examination and will make good faith efforts to help facilitate international
                                                 10
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 11 of 19




 discovery in in this case. The United States, in turn, believes that LGI has not provided all

 relevant documents to the United States and that additional time will be needed to conduct

 international discovery, noting the international scope of this case. It is also concerned that

 once information is obtained, the IRS needs additional time to complete its examination of the

 transactions.

         Both parties recognize that the Court would benefit from more certainty about the need

 for discovery before setting a schedule for this case. The parties therefore propose an initial

 three-month discovery period, ending June 30, 2021, before the entry of a full scheduling order

 and discovery plan. To the extent the parties have any discovery disputes during this initial

 period that cannot be resolved, they anticipate that the Court could resolve such disputes in an

 informal telephone hearing without any need for formal discovery motions. At the end of this

 proposed three-month period, the parties hope to agree on a proposed schedule. The parties

 will confer throughout the initial discovery period. At the end of that period, the parties will

 submit a status report to the Court no later than July 9, 2021, indicating the parties’ positions

 on how much additional discovery is needed.

        The Court’s normal practice is that parties will not file motions or responses

 concerning discovery disputes. Rather, after counsel have conferred by telephone or in

 person, they will contact Chambers and set a telephonic hearing. If the dispute

 concerns responses to paper discovery (interrogatories, etc.), the parties should provide

 the Court with the disputed question and responses before the hearing. However, if it

 turns out that the parties have extensive discovery disputes that will require review of

 many interrogatory disputes and document disputes, the Court will consider the

                                                  11
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 12 of 19




 appointment of a Special Discovery Master for this case. Neither the Court nor the

 magistrate judge has the time to devote many hours to discovery disputes, and the

 amounts at issue indicate that the parties can afford to pay a Special Discovery Master

 if one is appointed.




         a.      Modifications which any party proposes to the presumptive
                 numbers of depositions or interrogatories contained in the
                 Federal Rules.

        The parties do not request any changes to the presumptive numbers of depositions or

  interrogatories at this time, but will address any disagreements in their proposed July 9, 2021,

  status report. Should a party believe additional depositions or interrogatories are needed

  during the proposed initial discovery period, the parties will confer, and if unable to reach

  agreement, request an informal telephone hearing or seek leave of Court.


         b.     Limitations which any party proposes on the length of depositions.

        The parties agree that any depositions will generally be limited to seven hours.

 Should a party believe additional time is needed for any deposition, the parties will attempt to

 reach agreement on the appropriate time. The parties anticipate they will be able to resolve

 disputes over the length for depositions, and if not, that such disputes could likely be

 resolved in an informal telephone hearing with the Court without any need for formal

 discovery motions.


       c.     Limitations which any party proposes on the number of requests for
 production and/or requests for admission.


                                                  12
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 13 of 19




        The parties do not believe any limitation on the numbers of requests for production

 and/or requests for admission is necessary at this time, although this issue may need to be

 revisited after the initial 90-day discovery period. In the interim, the parties agree to make a

 reasonable number of requests, proportional to their needs for discovery. The parties

 anticipate they will be able to resolve disputes over the scope of such requests, and if

 not, that such disputes could likely be resolved in an informal telephone hearing with the

 Court without any need for formal discovery motions.

      d.    Deadline for service of Interrogatories, Requests for Production of
 Documents and/or Admissions:

        The parties will propose a deadline for the completion of discovery, and for related

 deadlines such as the deadlines for service of discovery requests, in their July 9, 2021, status

 report. The status report will address any remaining disagreements.

         e.     Other Planning or Discovery Orders

        Defendant will file a certified list of the contents of the administrative record for

 the Section 245A Temporary Regulations, 26 C.F.R. § 1.245A-5T, with the Court on or

 before April 16, 2021. Thereafter, counsel for both parties shall provide the Court with

 an appendix containing copies of those portions of the administrative record that are

 cited or otherwise relied upon in support of any dispositive motion or any opposition

 thereto. Counsel shall not burden the appendix with excess material from the

 administrative record that does not relate to the issues raised in the motion or

 opposition. Unless so requested by the Court, the entire administrative record shall not

 be filed with the Court.

        The appendix shall be prepared jointly by the parties and filed within 14 days
                                           13
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 14 of 19




 following the final brief on the subject motion. The parties are encouraged to agree on

 the contents of the appendix, which shall be filed by Plaintiff. In the absence of an

 agreement, Plaintiff must serve on all other parties an initial designation and provide all

 other parties the opportunity to designate additional portions of the administrative

 record. Plaintiff shall include all parts of the record designated by all parties in the

 appendix. In appropriate cases, the parties may request the option to submit separate

 appendices to be filed with any brief in support of, or in opposition to, the dispositive

 motion. 1

                                     9. CASE PLAN AND SCHEDULE

            a.    Deadline for Joinder of Parties and Amendment of Pleadings:

           The parties agree that joinder of additional parties will not be needed. The

     deadline for joinder can be set at 45 days after the scheduling conference or such

     later date as the Court finds appropriate.

           The parties further agree that the pleadings may be amended up to 30 days

     after the close of discovery. The parties will address any remaining disagreements in

     their July 9, 2021 status report. The United States also notes its right to bring a

     permissive counterclaim under 26 U.S.C. § 7422(e) (see Part 5 above; Doc. 18 at

     ¶ 3), which may fall beyond the deadline for amendment of pleadings.

            b.    Discovery Cut-off:
           The parties will propose a deadline for the completion of discovery, and for related



 1
  This Court’s local rules do not directly address cases that will involve motions relating to judicial review
 of administrative agency actions, such as the regulations at issue. In general, the parties suggest an
 approach like that found in Local Rule 7(n) for the U.S. District Court for the District of Columbia.
                                                      14
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 15 of 19




 deadlines such as the deadlines for service of discovery requests, in their July 9, 2021, status

 report.

           c.     Dispositive Motion Deadline:
           The parties will propose a deadline for dispositive motions in their July 9, 2021,

  status report. This deadline will not be later than March 1, 2022.

           d.     Expert Witness Disclosure

           The parties will propose a deadline for expert witness disclosures in their July 9, 2021,

 status report.

           e.     Identification of Persons to Be Deposed:

           The parties are currently evaluating which witnesses will be deposed, and they will

 provide a list of anticipated depositions in their July 9, 2021, status report.

                             10. DATES FOR FURTHER CONFERENCES

  a. Status conferences will be held in this case at the following dates and times:

                                                                                                 .

           As discussed above, the parties will submit a joint status report on July 9, 2021,

 regarding the status of discovery and other issues in this case. At that time, the parties

 may request a status conference.



  A final pretrial order is not required. The Court will conduct a Trial Preparation
 Conference, if needed, and address any remaining disputes concerning trial witnesses,
 trial exhibits, and in limine issues. The parties can select a TPC, if needed, in their
 July 9, 2021 status report, from the following options: 6/17/2022 at 1:30; 6/24/2022
 at 1:30; 7/15/2022 at 9:00.

 Please jointly contact Chambers at jackson_chambers@cod.uscourts.gov within 14

                                                   15
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 16 of 19




 days to a Trial date from the following options: One-week bench trial: 7/11/2022;

 7/18/2022; 8/1/2022.



        The parties request that the Court defer setting a final pretrial conference at this

 time. It is unclear how long discovery will ultimately be, as the parties have agreed

 only to an initial 90-day period. At the end of that period, the parties will evaluate their

 remaining discovery needs. The parties will present a full case plan and schedule,

 and note any remaining areas of disagreement, in their July 9, 2021, status report.

                             11. OTHER SCHEDULING MATTERS

 a. Identify those discovery or scheduling issues, if any, on which counsel after a
    good faith effort, were unable to reach an agreement.

        The parties have agreed on the proposed initial 90-day discovery period. The

 parties have not yet agreed on how much additional discovery will be needed thereafter,

 but they will work in good faith to reach such an agreement by July 9, 2021. Part 8,

 above, summarizes the issues on which the parties are presently unable to reach

 agreement and why the parties propose an initial 90-day discovery period, ending June

 30, 2021, followed by a status report on July 9, 2021.

 b. Anticipated length of trial and whether trial is to the court or jury

        The parties agree that any trial in this case will be a bench trial.

        Defendant anticipates that a trial in this case, if any, will last for one week.

 Plaintiff anticipates that all issues in this case may be determined as a matter of law

 based on an undisputed factual record and, therefore, currently has no position

 regarding the length of any trial.
                                               16
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 17 of 19




           If necessary, the parties will provide the Court with updated positions regarding

 the need for and length of any trial in this case as part of their July 9, 2021, status

 report.

 c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently
    or economically conducted in the District Court’s facilities at 212 N. Wahsatch
    Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S.
    Courthouse/Federal Building, 402 Rood Avenue, Grand Junction, Colorado 81501-
    2520; or the U.S. Courthouse/Federal Building, , La Plata County Courthouse
    1060 E. 2nd Avenue, Suite 150, Durango, Colorado 81301.
           Not Applicable.


                             12. NOTICE TO COUNSEL AND PRO SE PARTIES

         The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1(c) by serving the motion contemporaneously upon the moving
  attorney's client.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial
  Procedures or Practice Standards established by the judicial officer presiding over the trial of
  this case.

           With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

        Counsel and unrepresented parties are reminded that any change of contact
  information must be reported and filed with the Court pursuant to the applicable local
  rule.

                              13. AMENDMENTS TO SCHEDULING ORDER

           This scheduling order may be altered or amended only upon a showing of

  good cause.


        DATED at Denver, Colorado, this 9th day of April, 2021.




                                                 17
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 18 of 19




                                                BY THE COURT:




                                                United States District Judge



 APPROVED:

 /s/ Rajiv Madan
 Rajiv Madan                                     DAVID A. HUBBERT
 Jessie K. Liu                                   Acting Assistant Attorney General
 Christopher P. Bowers
 Skadden, Arps, Slate, Meagher & Flom LLP        /s/ Thomas J. Sawyer
 1440 New York Avenue, N.W.                      THOMAS J. SAWYER
 Washington, DC 20005                            Senior Litigation Counsel
 (202) 371-7020 (Madan)                          JENNIFER Y. GOLDEN
 (202) 371-7340 (Liu)                            Trial Attorney
 (202) 371-7060 (Bowers)                         U.S. Department of Justice, Tax Division
 Raj.Madan@skadden.com                           P.O. Box 683, Ben Franklin Station
 Jessie.Liu@skadden.com                          Washington, D.C. 20044
 Chris.Bowers@skadden.com                        Tel: (202) 514-8129 (Sawyer)
 Attorneys for Plaintiff Liberty Global, Inc.         (202) 307-6547 (Golden)
                                                 Fax: (202) 307-0054
  Gregory S. Tamkin tamkin.greg@dorsey.com       Thomas.J.Sawyer@usdoj.gov
  Dorsey & Whitney LLP                           Jennifer.Y.Golden@usdoj.gov
  1400 Wewatta Street, Suite 400                 Attorneys for the United States of
  Denver, CO 80202-5549                          America
  Attorney for Plaintiff Liberty Global, Inc.




                                          18
Case 1:20-cv-03501-RBJ Document 24 Filed 04/09/21 USDC Colorado Page 19 of 19




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of March 2021, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing to the following email addresses:

 Jessie K. Liu
 Christopher P. Bowers
 Skadden, Arps, Slate, Meagher & Flom LLP
 1440 New York Avenue, N.W.
 Washington, DC 20005
 E-mail: jessie.liu@skadden.com
 E-mail: chris.bowers@skadden.com
 Attorney for Plaintiff Liberty Global, Inc.

 Gregory S. Tamkin
 Dorsey & Whitney LLP
 1400 Wewatta Street, Suite 4010
 Denver, CO 80202-5549
 E-mail: Tamkin.greg@dorsey.com
 Attorney for Plaintiff Liberty Global, Inc.

 Thomas J. Sawyer
 Jennifer Yu Golden
 U.S. Department of Justice
 P.O. Box 683, Ben Franklin Station
 Washington, DC 20044
 E-mail: Thomas.J.Sawyer@usdoj.gov
 E-mail: jennifer.y.golden@usdoj.gov
 Attorneys for the United States of America


                                               /s/ Rajiv Madan
                                               Rajiv Madan
                                               Skadden, Arps, Slate, Meagher & Flom LLP
                                               1440 New York Avenue, N.W.
                                               Washington, DC 20005
                                               Telephone: (202) 371-7020
                                               E-mail: raj.madan@skadden.com
                                               Attorney for Plaintiff Liberty Global, Inc.
